Citation Nr: 9922580	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pes planus.  

2.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound of the left index finger.  

3.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 for multiple, noncompensable disabilities.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1946 to April 
1947.  

The RO originally denied the claims of service connection for 
pes planus and residuals of a gunshot wound of the left index 
finger in a February 1992 rating action, from which appeals 
were perfected.  The Board of Veterans' Appeals (Board) 
denied the claims in a November 1993 decision; by May 26, 
1995 [citation redacted] of the U.S. Court of Veterans Appeals 
(since March 1, 1999 renamed the U.S. Court of Appeals for 
Veterans Claims), the Board's decision on these claims was 
vacated and remanded for further development and 
readjudication.  

This matter comes to the Board from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Manila 
Regional Office (RO), which established service connection 
for pes planus and residuals of a gunshot wound of the left 
index finger, assigning each a noncompensable evaluation.  
The November 1997 rating decision also denied a compensable 
evaluation under 38 C.F.R. § 3.324 for multiple, 
noncompensable disabilities.  The Board remanded the case in 
June 1998 for further evidentiary development.  Pursuant 
thereto, by January 1999 rating decision, the RO granted a 10 
percent evaluation for pes planus, but denied a compensable 
evaluation for residuals of a gunshot wound to the left index 
finger.  The issues for appellate review, therefore, are as 
stated on the title page of this decision.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (claimant generally presumed to 
seek maximum benefit allowed).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's pes planus is manifested by complaints of 
pain and difficulty ambulating, the use of soft shoes, 
splaying bilaterally, and flexible arches.  

3.  The left index finger gunshot wound disability is 
manifested by a 3 centimeter scar, good range of motion with 
ability to touch the left index finger to the left thumb, 
strong dexterity and grasp, and paresthesias.  

4.  Prior to appellate review of the claim for a compensable 
evaluation for multiple noncompensable disabilities, a 
disability evaluation of 10 percent was established for 
service-connected pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5276 
(1998).  

2.  The criteria for a compensable evaluation for residuals 
of a gunshot wound of the left index finger are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.56, 4.73, Codes 5225, 5307, 5308, 7803 to 7805 (1998).  

3.  The criteria for a compensable evaluation for multiple, 
noncompensable disabilities are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (contention of an increase in disability severity 
renders claim well grounded).  The Board finds that VA has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The claims were remanded in June 1998 and the 
directives set out there, including VA examinations, have 
been accomplished.  On appellate review, the Board sees no 
areas in which further development may be fruitful.  

I.  Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II.  Pes Planus

The disability is currently evaluated as 10 percent under the 
criteria of Diagnostic Code 5276 for acquired flatfoot, which 
is assigned where the impairment is moderate, with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 30 percent evaluation may be assigned for 
bilateral severe impairment, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent evaluation 
is warranted where the evidence indicates bilateral 
pronounced impairment, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a.  

Service connection was initially established in the November 
1997 rating decision, based on the findings of the March 1947 
separation examination report showing bilateral pes planus.  
The only other evidence of record concerning this disability 
is a VA examination in October 1998 that revealed pain over 
the right ankle and numerous injuries to the right foot.  It 
was noted that the appellant complained of difficulty 
ambulating over the right foot and had pain on the right foot 
during long walks.  He did not use crutches, a brace or cane, 
or corrective shoes, although he did need soft shoes.  
Examination indicated bilateral pes planus, more painful on 
the right than the left, with splaying (or increased width) 
noted bilaterally.  He had a flexible flat foot, with the 
arch disappearing on weight bearing.  There was no objective 
evidence of painful motion, edema, instability, weakness, or 
tenderness, and there were no skin or vascular changes, 
hammertoes, high arch, clawfoot, or other deformity.  The 
diagnosis was bilateral pes planus.  The examiner, who noted 
that the claims file was reviewed in conjunction with the 
examination, opined that the disability was mild.  October 
1998 VA X-ray study of the feet showed hypertrophic 
degenerative osteoarthritis bilaterally and calcaneal spurs.  
The dorsal arches of both feet were within normal limits.  

From these examination findings, the symptomatology 
associated with the pes planus is limited to complaints of 
pain and difficulty ambulating, the use of soft shoes, 
splaying bilaterally, and flexible arches.  The evidence, 
though, does not show marked deformity such as pronation or 
abduction, swelling, or characteristic callosities (although 
there is evidence of calcaneal spurring).  The findings of 
the October 1998 examination, with the exception of 
complaints of pain, do not address these criteria required 
for the next higher evaluation.  For this reason, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for pes 
planus.  

The Board has considered the assignment of "staged" ratings 
throughout the pendency of this appeal, beginning in August 
1991, the date of his initial claim.  See Fenderson, 12 Vet. 
App. at 126.  However, the appellant has consistently failed 
to report for scheduled VA examinations to determine the 
severity of the disability.  VA's obligation to assist the 
appellant is not a one-way street, and he is not entitled to 
sit passively waiting for assistance.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  His failure to report for VA 
examinations has left the record void of evidence that may 
have been advantageous to his appeal.  With only the October 
1998 VA examination report, consideration of staged ratings 
is impossible.  

III.  Gunshot Wound to Left Index Finger

The disability is currently assigned a noncompensable 
evaluation under the provisions of Diagnostic Code 7803 for 
superficial and poorly nourished scars with repeated 
ulceration.  See 38 C.F.R. §§ 4.31, 4.118.  Other diagnostic 
criteria may also apply to the appellant's claim.  Under 
Diagnostic Code 7804, a 10 percent evaluation may be assigned 
for superficial scars, tender and painful on objective 
demonstration.  The 10 percent rating will be assigned, when 
the requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Under Code 
7805, for other scars, the disability is rated based on 
limitation of function of the part affected.  Ankylosis of 
the index finger warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5225.  

In conducting this review, the Board is mindful of the 
criteria of Diagnostic Codes 5307 and 5308 for Muscle Groups 
VII and VIII, respectively, concerning the muscles 
controlling the movement of the fingers.  A noncompensable 
evaluation is assigned for slight impairment and a 10 percent 
evaluation may be assigned for moderate impairment.  
38 C.F.R. § 4.73.?

Slight disability of muscles involve simple wound of muscle 
without debridement or infection, healing with good 
functional results, minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).  

Moderate disability of muscles involve through and through or 
deep penetrating wounds without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  There may be consistent complaints of one or more 
of the cardinal signs and symptoms of muscle disability (loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  There may also be entrance and exit 
scars, small or linear, indicating short track of missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(c), (d)(2).  

Service connection was initially established in the November 
1997 rating decision, based on the findings in the service 
medical records that the appellant suffered a gunshot wound 
to the left index finger.  The only other evidence of record 
concerning this disability is a VA examination in October 
1998 that identified a 3 centimeter scar on the left index 
finger.  Range of motion was from 0 to 90 degrees for 
proximal interphalangeal joint, from 0 to 30 degrees for 
distal interphalangeal joint, and from 0 to 60 degrees for 
metacarpophalangeal joint.  The appellant could approximate 
the left index finger to the left thumb and had strong 
dexterity and the ability to grasp objects.  Paresthesias was 
noted, but not weakness, and the tendons were intact.  The 
diagnosis was residuals of gunshot wound to the left index 
finger.  The examiner noted that the claims file was reviewed 
in conjunction with the examination and opined that the 
appellant was able to use his hand as a whole and that the 
disability was mild.  October 1998 X-ray study of the left 
index finger was negative for fractures, dislocations, 
although it did indicate the presence of degenerative 
osteoarthritis.  

With respect to the diagnostic criteria concerning residual 
scarring, the examination described the scar as three 
centimeters.  There was no indication that there was pain or 
tenderness associated with the scar, or poor nourishment of 
the scar tissue, or ulceration.  Nor does the scar cause any 
indication of ankylosis or other functional limitation.  
Thus, a compensable evaluation is not appropriate under the 
criteria of Diagnostic Codes 5225, 7803, 7804, and 7805.  See 
38 C.F.R. §§ 4.31, 4.71a, 4.118.  

As to the diagnostic criteria concerning muscle damage, the 
examination indicated good range of motion with ability to 
touch the left index finger to the left thumb, and strong 
dexterity and grasp without weakness.  There was evidence of 
paresthesias, but the overall impression, as represented by 
the examiner's opinion, was mild.  There was no evidence of 
complaints of loss of power, weakness, lowered fatigue, 
impaired coordination, or uncertainty of movement.  Nor was 
there any noted residual of the wound affecting the deep 
fascia or muscle substance.  In the absence of such findings, 
a compensable evaluation is not appropriate under the 
criteria of Diagnostic Codes 5307 and 5308.  See 38 C.F.R. 
§§ 4.56, 4.73.  

For these reasons, the preponderance of the evidence is 
against the claim of entitlement to a compensable evaluation 
for residuals of a gunshot wound to the left index finger.  
As with the analysis above with respect to the pes planus 
disability, the Board has considered the assignment of 
"staged" ratings throughout the pendency of this appeal.  
See Fenderson, 12 Vet. App. at 126.  However, because the 
appellant failed to report for scheduled VA examinations to 
determine the severity of the disability, the only relevant 
medical evidence of record is the October 1998 VA examination 
report.  See Wood, 1 Vet. App. at 193 (VA's duty to assist is 
not a one-way street).  Thus, consideration of staged ratings 
is impossible.  

IV.  Compensable Evaluation Under 38 C.F.R. § 3.324

In the November 1997 rating decision, the RO denied the 
appellant's claim for a compensable evaluation for multiple 
noncompensable evaluations.  38 C.F.R. § 3.324 ("Whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.").  The Board's June 1998 
remand included the issue of entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324 for multiple, 
noncompensable disabilities.  

The threshold question that must be resolved regarding the 
claim is whether the appellant has a legal claim that might 
entitle him to the VA benefit he seeks.  If his claim fails 
because of the absence of the legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 428-30 
(1994).  In this case, the service-connected pes planus has 
been assigned a compensable evaluation.  Because the 
appellant has a compensable rating for a service-connected 
disability, his claim does not meet the regulatory 
requirements for consideration of entitlement to a 
compensable rating based on multiple noncompensable 
disabilities.  Accordingly, this claim must be denied as a 
matter of law.  See id.  


ORDER

Entitlement to an evaluation in excess of 10 percent for pes 
planus is denied.  

Entitlement to a compensable evaluation for residuals of a 
gunshot wound of the left index finger is denied.  

Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 for multiple, noncompensable disabilities is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

? The rating criteria for evaluation of muscle injuries were recently altered effective July 3, 1997.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 (1996); 62 Fed. Reg. No. 106, 30,235-40 (June 3, 1997) (to 
be codified at 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 (1998)).  The RO apparently evaluated the 
claim only under the new version of the regulation rather than both the new and the old version of the 
regulation.  When a relevant regulation changes during the pendency of an appeal, as is the case here, the 
version most favorable to appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
case, however, the regulatory changes were made because medical science has advanced, and commonly 
used medical terms have changed.  The effect of these amendments was to update this portion of the rating 
schedule to ensure that it used current medical terminology and unambiguous criteria, and that it reflected 
medical advances that have occurred since the last review.  As such, the amendments at best clarified the 
evaluation criteria and at minimum did not substantively change the regulation for purposes of appellate 
review.  Therefore, the result of the application of the facts to the old and new versions would not be 
appreciably different.  Consideration of the appeal without respect to the old version of the regulation is thus 
not prejudicial to the appellant.  


